Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 11, 2015

                                      No. 04-15-00033-CV

                              Kendall HARRIS and Angela Pyatte,
                                         Appellants

                                                 v.

                    LAWYERS TITLE INSURANCE CORPORATION,
                                    Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 13-12-52792-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
        The clerk’s record is due February 20, 2015. On February 9, 2015, the clerk filed a
notification of late record stating the clerk’s record has not been filed because appellants have
not paid or made arrangements to pay the clerk’s fee to prepare the record and appellants are not
entitled to the record without paying the fee.

        We order appellants Kendall Harris and Angela Pyatte to provide written proof to this
court on or before February 23, 2015 that either (1) the clerk’s fee has been paid or arrangements
satisfactory to the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the
clerk’s record without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If
appellants fail to file such proof within the time provided, this appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court